Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 1 of 17 Page ID #:444




  1

  2

  3

  4

  5

  6

  7

  8
                               UNITED STATES DISTRICT COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
 10

 11        MELINDA MOLENDA, LISA
           MOLENDA and JOSIAH STEELE,                 Case No. 2:20-cv-02554 RGK (GJSx)
 12

 13                    Plaintiffs,                     [PROPOSED] STIPULATED
                                                       PROTECTIVE ORDER
 14              v.
 15        UNIVERSAL CITY STUDIOS LLC,
           a Delaware limited liability company;      (Removed from LASC Case No.
 16        UNIVERSAL STUDIOS                          20STCV08869)
           HOLLYWOOD; and DOES 1 to 10,
 17        inclusive,
 18
                       Defendants.
 19

 20

 21   1.       A. PURPOSES AND LIMITATIONS
 22            Discovery in this action is likely to involve production of confidential,
 23   proprietary or private information for which special protection from public
 24   disclosure and from use for any purpose other than prosecuting this litigation may
 25   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 26   enter the following Stipulated Protective Order. The parties acknowledge that this
 27   Order does not confer blanket protections on all disclosures or responses to
 28   discovery and that the protection it affords from public disclosure and use extends
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 2 of 17 Page ID #:445




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles.
  3         B. GOOD CAUSE STATEMENT
  4         This action is likely to involve trade secrets, financial, and/or proprietary
  5   information for which special protection from public disclosure and from use for
  6   any purpose other than prosecution of this action is warranted. Such confidential
  7   and proprietary materials and information consist of, among other things,
  8   confidential business or financial information, information regarding confidential
  9   business practices, or other confidential information (including information
 10   implicating privacy rights of third parties), information otherwise generally
 11   unavailable to the public, or which may be privileged or otherwise protected from
 12   disclosure under state or federal statutes, court rules, case decisions, or common
 13   law. Accordingly, to expedite the flow of information, to facilitate the prompt
 14   resolution of disputes over confidentiality of discovery materials, to adequately
 15   protect information the parties are entitled to keep confidential, to ensure that the
 16   parties are permitted reasonable necessary uses of such material in preparation for
 17   and in the conduct of trial, to address their handling at the end of the litigation, and
 18   serve the ends of justice, a protective order for such information is justified in this
 19   matter. It is the intent of the parties that information will not be designated as
 20   confidential for tactical reasons and that nothing be so designated without a good
 21   faith belief that it has been maintained in a confidential, non-public manner, and
 22   there is good cause why it should not be part of the public record of this case.
 23         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 24           The parties further acknowledge, as set forth in Section 12.3, below, that this
 25   Stipulated Protective Order does not entitle them to file confidential information
 26   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 27   and the standards that will be applied when a party seeks permission from the court
 28   to file material under seal.
                                                  2
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 3 of 17 Page ID #:446




  1         There is a strong presumption that the public has a right of access to judicial
  2   proceedings and records in civil cases. In connection with non-dispositive motions,
  3   good cause must be shown to support a filing under seal. See Kamakana v. City and
  4   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  5   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  6   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  7   require good cause showing), and a specific showing of good cause or compelling
  8   reasons with proper evidentiary support and legal justification, must be made with
  9   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 10   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 11   without the submission of competent evidence by declaration, establishing that the
 12   material sought to be filed under seal qualifies as confidential, privileged, or
 13   otherwise protectable—constitute good cause.
 14         Further, if a party requests sealing related to a dispositive motion or trial, then
 15   compelling reasons, not only good cause, for the sealing must be shown, and the
 16   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 17   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 18   each item or type of information, document, or thing sought to be filed or introduced
 19   under seal in connection with a dispositive motion or trial, the party seeking
 20   protection must articulate compelling reasons, supported by specific facts and legal
 21   justification, for the requested sealing order. Again, competent evidence supporting
 22   the application to file documents under seal must be provided by declaration.
 23         Any document that is not confidential, privileged, or otherwise protectable in
 24   its entirety will not be filed under seal if the confidential portions can be redacted.
 25   If documents can be redacted, then a redacted version for public viewing, omitting
 26   only the confidential, privileged, or otherwise protectable portions of the document,
 27   shall be filed. Any application that seeks to file documents under seal in their
 28   entirety should include an explanation of why redaction is not feasible.
                                                  3
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 4 of 17 Page ID #:447




  1   2.     DEFINITIONS
  2          2.1    Action: The matter entitled Melinda Molenda et al. v. Universal City
  3   Studios LLC et al. before the U.S. District Court for the Central District of
  4   California (Case No. 2:20-cv-02554 RGK (GJSx)).
  5          2.2    Challenging Party: a Party or Non-Party that challenges the
  6   designation of information or items under this Order.
  7          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  8   how it is generated, stored or maintained) or tangible things that qualify for
  9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 10   the Good Cause Statement.
 11          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 12   their support staff).
 13          2.5    Designating Party: a Party or Non-Party that designates information or
 14   items that it produces in disclosures or in responses to discovery as
 15   “CONFIDENTIAL.”
 16          2.6    Disclosure or Discovery Material: all items or information, regardless
 17   of the medium or manner in which it is generated, stored, or maintained (including,
 18   among other things, testimony, transcripts, and tangible things), that are produced or
 19   generated in disclosures or responses to discovery in this matter.
 20          2.7    Expert: a person with specialized knowledge or experience in a matter
 21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 22   an expert witness or as a consultant in this Action.
 23          2.8    House Counsel: attorneys who are employees of a party to this Action.
 24   House Counsel does not include Outside Counsel of Record or any other outside
 25   counsel.
 26          2.9    Non-Party: any natural person, partnership, corporation, association or
 27   other legal entity not named as a Party to this action.
 28          2.10 Outside Counsel of Record: attorneys who are not employees of a
                                                 4
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 5 of 17 Page ID #:448




  1   party to this Action but are retained to represent or advise a party to this Action and
  2   have appeared in this Action on behalf of that party or are affiliated with a law firm
  3   that has appeared on behalf of that party, and includes support staff.
  4         2.11 Party: any party to this Action, including all of its officers, directors,
  5   employees, consultants, retained experts, and Outside Counsel of Record (and their
  6   support staffs).
  7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  8   Discovery Material in this Action.
  9         2.13 Professional Vendors: persons or entities that provide litigation
 10   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 12   and their employees and subcontractors.
 13         2.14 Protected Material: any Disclosure or Discovery Material that is
 14   designated as “CONFIDENTIAL.”
 15         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 16   Material from a Producing Party.
 17
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 18
      Protected Material (as defined above), but also (1) any information copied or
 19
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20
      compilations of Protected Material; and (3) any testimony, conversations, or
 21
      presentations by Parties or their Counsel that might reveal Protected Material.
 22
            Any use of Protected Material at trial shall be governed by the orders of the
 23
      trial judge. This Order does not govern the use of Protected Material at trial.
 24
      4.    DURATION
 25
            FINAL DISPOSITION of the action is defined as the conclusion of any
 26
      appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
 27
      has run. Except as set forth below, the terms of this protective order apply through
 28
                                                 5
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 6 of 17 Page ID #:449




  1   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  2   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  3   but will have to file a separate action for enforcement of the agreement once all
  4   proceedings in this case are complete.
  5         Once a case proceeds to trial, information that was designated as
  6   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  7   as an exhibit at trial becomes public and will be presumptively available to all
  8   members of the public, including the press, unless compelling reasons supported by
  9   specific factual findings to proceed otherwise are made to the trial judge in advance
 10   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 11   showing for sealing documents produced in discovery from “compelling reasons”
 12   standard when merits-related documents are part of court record). Accordingly, for
 13   such materials, the terms of this protective order do not extend beyond the
 14   commencement of the trial.
 15

 16   5.    DESIGNATING PROTECTED MATERIAL
 17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 18   Each Party or Non-Party that designates information or items for protection under
 19   this Order must take care to limit any such designation to specific material that
 20   qualifies under the appropriate standards. The Designating Party must designate for
 21   protection only those parts of material, documents, items or oral or written
 22   communications that qualify so that other portions of the material, documents, items
 23   or communications for which protection is not warranted are not swept unjustifiably
 24   within the ambit of this Order.
 25         Mass, indiscriminate or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper
 27   purpose (e.g., to unnecessarily encumber the case development process or to impose
 28
                                                6
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 7 of 17 Page ID #:450




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5.2      Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12               (a) for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions or other pretrial or trial
 14   proceedings), that the Producing Party affix at a minimum, the legend
 15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 16   contains protected material. If only a portion of the material on a page qualifies for
 17   protection, the Producing Party also must clearly identify the protected portion(s)
 18   (e.g., by making appropriate markings in the margins).
 19         A Party or Non-Party that makes original documents available for inspection
 20   need not designate them for protection until after the inspecting Party has indicated
 21   which documents it would like copied and produced. During the inspection and
 22   before the designation, all of the material made available for inspection shall be
 23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 24   documents it wants copied and produced, the Producing Party must determine which
 25   documents, or portions thereof, qualify for protection under this Order. Then,
 26   before producing the specified documents, the Producing Party must affix the
 27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 28   portion of the material on a page qualifies for protection, the Producing Party also
                                                  7
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 8 of 17 Page ID #:451




  1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  2   in the margins).
  3               (b) for testimony given in depositions that the Designating Party identifies
  4   the Disclosure or Discovery Material on the record, before the close of the
  5   deposition all protected testimony.
  6               (c) for information produced in some form other than documentary and
  7   for any other tangible items, that the Producing Party affix in a prominent place on
  8   the exterior of the container or containers in which the information is stored the
  9   legend “CONFIDENTIAL.” If only a portion or portions of the information
 10   warrants protection, the Producing Party, to the extent practicable, shall identify the
 11   protected portion(s).
 12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13   failure to designate qualified information or items does not, standing alone, waive
 14   the Designating Party’s right to secure protection under this Order for such material.
 15   Upon timely correction of a designation, the Receiving Party must make reasonable
 16   efforts to assure that the material is treated in accordance with the provisions of this
 17   Order.
 18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 20   designation of confidentiality at any time that is consistent with the Court’s
 21   Scheduling Order.
 22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 23   resolution process under Local Rule 37.1 et seq.
 24         6.3      The burden of persuasion in any such challenge proceeding shall be on
 25   the Designating Party. Frivolous challenges, and those made for an improper
 26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 27   parties) may expose the Challenging Party to sanctions. Unless the Designating
 28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                  8
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 9 of 17 Page ID #:452




  1   continue to afford the material in question the level of protection to which it is
  2   entitled under the Producing Party’s designation until the Court rules on the
  3   challenge.
  4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
  6   disclosed or produced by another Party or by a Non-Party in connection with this
  7   Action only for prosecuting, defending or attempting to settle this Action. Such
  8   Protected Material may be disclosed only to the categories of persons and under the
  9   conditions described in this Order. When the Action has been terminated, a
 10   Receiving Party must comply with the provisions of section 13 below (FINAL
 11   DISPOSITION).
 12         Protected Material must be stored and maintained by a Receiving Party at a
 13   location and in a secure manner that ensures that access is limited to the persons
 14   authorized under this Order.
 15         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 16   otherwise ordered by the court or permitted in writing by the Designating Party, a
 17   Receiving Party may disclose any information or item designated
 18   “CONFIDENTIAL” only to:
 19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 20   well as employees of said Outside Counsel of Record to whom it is reasonably
 21   necessary to disclose the information for this Action;
 22               (b) the officers, directors, and employees (including House Counsel) of
 23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 24               (c) Experts (as defined in this Order) of the Receiving Party to whom
 25   disclosure is reasonably necessary for this Action and who have signed the
 26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27               (d) the court and its personnel;
 28               (e) court reporters and their staff;
                                                     9
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 10 of 17 Page ID #:453




   1             (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4             (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   9   not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone except
  14   as permitted under this Stipulated Protective Order; and
  15             (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  18         IN OTHER LITIGATION
  19         If a Party is served with a subpoena or a court order issued in other litigation
  20   that compels disclosure of any information or items designated in this Action as
  21   “CONFIDENTIAL,” that Party must:
  22             (a) promptly notify in writing the Designating Party. Such notification
  23   shall include a copy of the subpoena or court order;
  24             (b) promptly notify in writing the party who caused the subpoena or order
  25   to issue in the other litigation that some or all of the material covered by the
  26   subpoena or order is subject to this Protective Order. Such notification shall include
  27   a copy of this Stipulated Protective Order; and
  28             (c) cooperate with respect to all reasonable procedures sought to be
                                                  10
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 11 of 17 Page ID #:454




   1   pursued by the Designating Party whose Protected Material may be affected.
   2         If the Designating Party timely seeks a protective order, the Party served with
   3   the subpoena or court order shall not produce any information designated in this
   4   action as “CONFIDENTIAL” before a determination by the court from which the
   5   subpoena or order issued, unless the Party has obtained the Designating Party’s
   6   permission. The Designating Party shall bear the burden and expense of seeking
   7   protection in that court of its confidential material and nothing in these provisions
   8   should be construed as authorizing or encouraging a Receiving Party in this Action
   9   to disobey a lawful directive from another court.
  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11         PRODUCED IN THIS LITIGATION
  12             (a) The terms of this Order are applicable to information produced by a
  13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14   produced by Non-Parties in connection with this litigation is protected by the
  15   remedies and relief provided by this Order. Nothing in these provisions should be
  16   construed as prohibiting a Non-Party from seeking additional protections.
  17             (b) In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
  20   confidential information, then the Party shall:
  21                (1) promptly notify in writing the Requesting Party and the Non-Party
  22   that some or all of the information requested is subject to a confidentiality
  23   agreement with a Non-Party;
  24                (2) promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                (3) make the information requested available for inspection by the
  28   Non-Party, if requested.
                                                 11
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 12 of 17 Page ID #:455




   1             (c) If the Non-Party fails to seek a protective order from this court within
   2   14 days of receiving the notice and accompanying information, the Receiving Party
   3   may produce the Non-Party’s confidential information responsive to the discovery
   4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   5   not produce any information in its possession or control that is subject to the
   6   confidentiality agreement with the Non-Party before a determination by the court.
   7   Absent a court order to the contrary, the Non-Party shall bear the burden and
   8   expense of seeking protection in this court of its Protected Material.
   9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  11   Protected Material to any person or in any circumstance not authorized under this
  12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  15   persons to whom unauthorized disclosures were made of all the terms of this Order,
  16   and (d) request such person or persons to execute the “Acknowledgment and
  17   Agreement to Be Bound” that is attached hereto as Exhibit A.
  18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  19         PROTECTED MATERIAL
  20         When a Producing Party gives notice to Receiving Parties that certain
  21   inadvertently produced material is subject to a claim of privilege or other protection,
  22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  24   procedure may be established in an e-discovery order that provides for production
  25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  26   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  27   communication or information covered by the attorney-client privilege or work
  28   product protection, the parties may incorporate their agreement in the stipulated
                                                 12
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 13 of 17 Page ID #:456




   1   protective order submitted to the court.
   2   12.   MISCELLANEOUS
   3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   4   person to seek its modification by the Court in the future.
   5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   6   Protective Order, no Party waives any right it otherwise would have to object to
   7   disclosing or producing any information or item on any ground not addressed in this
   8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   9   ground to use in evidence of any of the material covered by this Protective Order.
  10         12.3 Filing Protected Material. A Party that seeks to file under seal any
  11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  12   may only be filed under seal pursuant to a court order authorizing the sealing of the
  13   specific Protected Material at issue. If a Party’s request to file Protected Material
  14   under seal is denied by the court, then the Receiving Party may file the information
  15   in the public record unless otherwise instructed by the court.
  16

  17   13.   FINAL DISPOSITION
  18         After the final disposition of this Action, as defined in paragraph 4, within 60
  19   days of a written request by the Designating Party, each Receiving Party must return
  20   all Protected Material to the Producing Party or destroy such material. As used in
  21   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  22   summaries, and any other format reproducing or capturing any of the Protected
  23   Material. Whether the Protected Material is returned or destroyed, the Receiving
  24   Party must submit a written certification to the Producing Party (and, if not the same
  25   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  26   (by category, where appropriate) all the Protected Material that was returned or
  27   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  28   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                  13
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 14 of 17 Page ID #:457




   1   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   2   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   3   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   4   reports, attorney work product, and consultant and expert work product, even if such
   5   materials contain Protected Material. Any such archival copies that contain or
   6   constitute Protected Material remain subject to this Protective Order as set forth in
   7   Section 4 (DURATION).
   8                            [CONTINUED ON NEXT PAGE]
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 15 of 17 Page ID #:458




   1   14.   VIOLATION
   2         Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   5
       DATED: August 4, 2020                 SETH E. PIERCE
   6                                         COREY G. SINGER
                                             THEA E. ROGERS
   7                                         MITCHELL SILBERBERG & KNUPP LLP
   8

   9                                         By: /s/ Seth E. Pierce
  10                                              Seth E. Pierce (SBN 186576)
                                                  Corey G. Singer (SBN 300334)
  11                                              Thea E. Rogers (SBN 324707)
                                                  Attorneys for Defendants
  12                                              Universal City Studios LLC and
                                                  Universal Studios Hollywood
  13

  14
       DATED: August 4, 2020                 STEPHEN F. MCANDREW
                                             MITCHELL F. KAUFMAN
  15
                                             LEE FINEMAN
                                             KAUFMAN MCANDREW LLP
  16

  17
                                             By: /s/ Stephen F. McAndrew
  18                                              Stephen F. McAndrew (SBN 149063)
                                                  Mitchell F. Kaufman (SBN 157504)
  19                                              Lee Fineman (SBN 44474)
                                                  Attorneys for Plaintiffs
  20

  21                    ATTESTATION REGARDING SIGNATURES

  22         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Seth E. Pierce, attest under penalty

  23   of perjury that all signatories listed, and on whose behalf the filing is submitted,

  24   concur in the filing’s content and have authorized the filing.

  25
       DATED: August 4, 2020                    /s/ Seth E. Pierce
  26                                               Seth E. Pierce
  27

  28
                                                  15
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 16 of 17 Page ID #:459




   1                                     ORDER
   2   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   3

   4   DATED: August 21, 2020
   5

   6

   7   _____________________________________
       GAIL J. STANDISH
   8   UNITED STATES MAGISTRATE JUDGE
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            16
Case 2:20-cv-02554-RGK-GJS Document 34 Filed 08/21/20 Page 17 of 17 Page ID #:460




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of Melinda Molenda et al. v. Universal City Studios LLC et al.
   9   (C.D. Cal. Case No. 2:20-cv-02554 RGK (GJSx)). I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for enforcing the terms of this Stipulated Protective
  17   Order, even if such enforcement proceedings occur after termination of this action.
  18   I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  17
